IN THE MATTER OF THE PETITION                    •     IN THE COURT OF APPEALS
FOR REINSTATMENT OF                              •     OF MARYLAND
KEVIN TRENT OLSZEWSKI
TO THE BAR OF MARYLAND

                                                 •     Misc. Docket AG No. 0046

                                                 •     September Term, 2015



                                              ORDER

        The Court having considered the Petition for Reinstatement of Kevin Trent Olszewski

and the response filed thereto by Bar Counsel, in the above captioned case, it is this 19th day of

November, 2015,

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby

GRANTED, and the petitioner Kevin Trent Olszewski is hereby reinstated by this Court to the

practice of law in Maryland; and it is further

       ORDERED, that the Clerk of this Court shall replace the name of Kevin Trent Olszewski

on the register of attorneys in this Court and certify that fact to the Trustees of the Client

Protection Fund and to the Clerks of all judicial tribunals in this State.



                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge